Citation Nr: 1817920	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of surgical repair of a deviated nasal septum.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to service connection for a headache disability.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1999.  

These matters are before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As reflected in the March 2016 remand, a formal finding for the record was to be made as to whether the Veteran was exposed to hazardous chemicals during training in service.  No such finding, however, appears to be associated with the claims file.  Therefore, the Board finds it necessary to remand the case for compliance with the March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, in the alternative to the Veteran's assertion of sinus problems, to include a deviated nasal septum, sinusitis, rhinitis, and sinus headaches, as a result of exposure to hazardous chemicals, he maintains that his sinus problems are a result of frequent flights during serving in the Air Force and that he has had the same problems since 1992.  He submitted a summary of his air travel while in service and stated that he made a total of 94 trips by airplane. 

The Board notes that the July 2016 VA sinus and headache examination reports reflect diagnoses of maxillary sinusitis and allergic rhinitis, and headaches were attributed to flare-ups of allergy, rhinitis, and sinusitis.  Although the examiner opined that it was less than likely that allergy symptoms are related to service, an opinion as to whether it is at least as likely as not that sinusitis, rhinitis, and/or associated headaches, are related to service was not provided.  In addition, and although a sinus condition is not noted on the September 1988 service entrance examination report, the VA examiner's notation that allergy/sinus symptoms existed prior to service entrance raises a theory of aggravation.  An opinion in that respect was not provided.  As such, the VA examination is not completely adequate for a determination.  Thus, a new VA examination is warranted.  

Lastly, as noted in the March 2016 remand, attempts to secure any outstanding records from Greensboro Ear, Nose and Throat (Dr. S.J.) were to be made.  Although the Veteran did not respond to the RO's May 2016 request for an Authorization and Consent to Release Information to VA, he should be provided another opportunity on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make a formal finding for the record as to whether the Veteran was exposed to hazardous chemicals during service.  All efforts in this regard should be documented.

2.  Attempt to secure any outstanding VA or private treatment records, to include from Greensboro Ear, Nose and Throat.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  After completion of paragraph 1 and 2 above, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

(A) The examiner should provide an opinion as to whether sinus/respiratory disability, to specifically include residuals of surgical repair of a deviated nasal septum (septoplasty), sinusitis, rhinitis, and a headache disability (claimed as sinus headaches) clearly and unmistakably (undebatably) preexisted service.  

(B) If determined that the Veteran had sinus/respiratory disability, to include residuals of surgical repair of a deviated nasal septum (septoplasty), sinusitis, rhinitis, and a headache disability (claimed as sinus headaches) that clearly and unmistakably (undebatably) preexisted service, offer an opinion as to whether such deviated nasal septum, sinusitis, rhinitis, and sinus headaches were clearly and mistakably (undebatably) NOT aggravated by his service.  

(C) If determined that the Veteran did not undebatably have sinus/respiratory disability, to include residuals of surgical repair of a deviated nasal septum (septoplasty), sinusitis, rhinitis, and a headache disability (claimed as sinus headaches) prior to service, opine on whether it is at least as likely as not (50 percent or greater probability) that any sinus/respiratory disability, to specifically include residuals of surgical repair of a deviated nasal septum (septoplasty), sinusitis, rhinitis, and a headache disability (claimed as sinus headaches) had their onset during, or are etiologically related to, the Veteran's service, to include any exposure to hazardous chemicals or frequent flights during service.  

In rendering the opinion, consideration is to be given to the normal September 1988 service entrance examination report, as well as service treatment records showing relevant symptoms, to include a March 1997 record reflecting an upper respiratory infection; post-service treatment records indicating assessments of chronic sinusitis, chronic rhinitis, and nasal polyps, as well as notation of frontal headaches and chronic sinus pressure; septoplasty; and articles the Veteran submitted indicating that high altitude flying can put stress on the respiratory system and that the physics of high altitude, and specifically air pressure changes, will affect sinuses whether or not one has sinus problems. 

A rationale for all opinions expressed should be provided.  

4.  Finally, following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

